ALLREAD, PJ.
This case was in this court at a previous term and an order made for the ■ custody of the minor child with the mother, subject to certain orders in favor of the father. The case went back to the Court of Common Pleas and a motion was filed by the father for a modification of the order in respect to the temporary custody awarded in his favor. Davis Little -was offered as a witness and his evidence, if permitted to testify, would have been to the effect that the mother failed to comply with the order of this court that the mother turn over the custody of the child to the father for certain temporary periods. While the order was made by this court .it was Sent to the Common Pleas Court with instructions to carry the order into effect. We think there was testimony offered in the Court of Common Pleas which would be competent on *588the motion to modify the order.
We think the trial court was wrong in refusing to receive said evidence. The Court of Common Pleas has the right to modify the order although made by the Court of Appeals for reasons shown by the evidence to exist subsequent thereto. This court is acting in what it believes to be for the good of the child. Whether this court made the proper order or not, we are not required to say.
If the evidence' comes to this court and it is demonstrated that this court went beyond its proper jurisdiction in making the order we will correct our entry.
Judgment reversed and cause remanded.
KUNKLE, J, concurs. HORNBECK, J, concurs in judgment.